Citation Nr: 0016302	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected chondrocalcinosis and degenerative 
arthritis of the left knee, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1976 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased disability evaluation in excess of 20 percent for 
the appellant's service-connected chondrocalcinosis and 
degenerative arthritis of the left knee.  


REMAND

The veteran contends, in essence, that his service-connected 
chondrocalcinosis and degenerative arthritis of the left knee 
warrants a disability evaluation in excess of the currently 
assigned 20 percent.  Specifically, the veteran alleges that 
his left knee disorder causes pain, swelling, instability and 
a reduced range of motion.

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
The veteran's claim for an increased disability rating in 
this case is shown to be well grounded, but the duty to 
assist him in its development have not yet been fulfilled.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

A.  Additional Medical Records

In a letter, dated in June 1998, the veteran indicated that 
he was receiving treatment for his left knee disorder, 
including aspirations, from Dr. Jakes of Montgomery 
Rheumatology Associates.  For whatever reason, these medical 
treatment records are not present in the appellant's claims 
file.  Since these records would likely be pertinent herein, 
the RO should, with the assistance of the appellant, attempt 
to obtain these alleged treatment records.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).

B.  Additional VA Medical Examination

The veteran's most recent VA examination for joints, 
conducted in September 1998, noted that his service-connected 
left knee disorder was manifested by no evidence of swelling 
or joint instability.  The report also listed a range of 
motion of the left knee from 10 degrees extension to 100 
degrees flexion.  Statements from the veteran, however, 
indicated that he wears a left knee brace constantly and that 
his left knee has required multiple aspirations.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  After 
reviewing the evidence of record in this case, including the 
additional pertinent medical evidence which has yet to be 
obtained, the Board concludes that an additional examination 
of the veteran's service-connected chondrocalcinosis and 
degenerative arthritis of the left knee is required to 
properly evaluate this disability.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and by 
scheduling the veteran for another VA disability compensation 
examination.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his left knee disorder 
during the course of this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, which have not been previously 
secured.  The Board is particularly 
interested in medical records from the VA 
medical center in Montgomery, Alabama and 
from Dr. Jakes of Montgomery Rheumatology 
Associates.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity of the veteran's 
service- service-connected 
chondrocalcinosis and degenerative 
arthritis of the left knee.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
tests, which the examiner deems 
necessary, should be conducted, including 
diagnostic radiography such as X-rays.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of left 
knee pathology, including arthritis, 
found to be present.  The orthopedist 
should provide complete rationale for all 
conclusions reached.  The examiner is 
specifically directed to the following 
areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his left knee.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see 
38 C.F.R. § 4.40 (1996) (functional 
loss may be due to pain, supported 
by adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of the left knee, 
expressed in degrees.  The examiner 
should also indicate the normal 
range of motion for the areas tested 
and how the veteran's range of 
motion deviates from these norms.

c.  Use of Brace.  The examiner 
should specify if the veteran wears 
a knee brace and why such a brace is 
necessary, if present. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased rating for the 
service-connected chondrocalcinosis and 
degenerative arthritis of the left knee, 
currently rated as 20 percent disabling.  
In doing so, the RO should consider 
whether a separate rating for arthritis 
is warranted pursuant to VAOPGCPREC 9-98.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a Supplemental Statement of the Case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 







	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




